UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period :	January 1, 2015 — December 31, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: As 2016 gets under way, a number of factors in todays markets stand out. Last year, the U.S. Federal Reserve announced a liftoff in short-term interest rates. The first increase took place in December, but the Fed has said that future hikes will likely occur at a gradual pace. Meanwhile, central banks in Europe and Japan continue to run accommodative monetary policies. Chinas economy, the worlds second largest, is slowing, with global ramifications. In addition, the price of a barrel of oil is testing multi-year lows. This combination of factors tempered the performance of stocks in 2015 after a string of solid annual gains over the previous three years. Should the economy continue to grow, stocks could rise, but it would be prudent to be prepared for bouts of volatility in the months ahead. Managing downside risk while pursuing returns in todays investing environment poses a challenge. Putnams experienced portfolio managers are constantly seeking innovative ways to maneuver in todays markets, relying on a proprietary global research framework to guide their investment decisions. The interview on the following pages provides an overview of your funds performance for the reporting period ended December 31, 2015, as well as an outlook for the coming months. We also encourage you to consult your financial advisor to ensure that your portfolio is in line with your investment goals, time horizon, and risk tolerance. As always, thank you for investing with Putnam. Performance summary (as of 12/31/15) Investment objective High current income with preservation of capital as its secondary objective Net asset value December 31, 2015 Class IA: $9.76 Class IB: $9.72 Total return at net asset value Barclays Government (as of 12/31/15) Class IA shares* Class IB shares* Bond Index 1 year –0.33% –0.65% 0.86% 5 years 13.72 12.18 14.63 Annualized 2.60 2.33 2.77 10 years 64.33 60.14 49.49 Annualized 5.09 4.82 4.10 Life 128.48 119.80 119.75 Annualized 5.33 5.07 5.07 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 2000. The Barclays Government Bond Index is an unmanaged index of U.S. Treasury and agency securities. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and any interest accruals. Percentages may not total 100% of net assets because cash may be set aside as collateral for certain securities holdings, such as to-be-announced (TBA) commitments. Holdings and allocations may vary over time. Credit qualities are shown as a percentage of net assets. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. To-be-announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary over time. Cash, derivative instruments and net other assets are shown in the not-rated category. Payables and receivables for TBA mortgage commitments are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. Putnam VT American Government Income Fund 1 Report from your fund’s manager What was the investment environment like for U.S. bonds during the 12-month reporting period ended December 31, 2015? Interest rates were volatile during the period, but ended slightly higher for the 12-month reporting period than where they started it. The yield on the benchmark 10-year U.S. Treasury began 2015 at around 2%, trended higher to about 2.4% at mid-year, and ended the year at approximately 2.2%. This compares with a general downward trend in Treasury yields during 2014. Market volatility was fueled at various points during the period by falling commodity prices, uncertainty about the precise timing of an interest-rate hike by the Federal Reserve, and concerns about weak economic data overseas, especially from Greece and China. As the period entered its final quarter, interest-rate spreads versus Treasuries were tightening across most major sectors of the bond market, as the risk-off sentiment that had pervaded the market during the third quarter subsided and investors’ appetite for risk assets returned in October. This optimism carried into November, as strong U.S. payroll data increased expectations that the Fed would raise interest rates during its December meeting; however, a major terrorist attack in Paris led to heightened geopolitical concerns in mid-month November. The final month of the year was characterized by sharply declining oil prices, along with important monetary policy decisions made by two major central banks. Early in December, the European Central Bank announced increased stimulus efforts, including a further cut in its deposit rate and an extended bond-buying program, but the efforts fell short of investors’ expectations. Mid-month, the Federal Reserve announced it would raise short-term interest rates by a quarter percent and, although U.S. monetary policy remained extremely accommodative from a historical perspective, this move was an initial step away from the zero-interest-rate policy the central bank put into effect seven years ago. Against this backdrop, U.S. rates were higher across the yield curve, while foreign yield curves were mostly lower during the period. How did Putnam VT American Government Income Fund perform in this environment? For the 12 months ended December 31, 2015, the fund’s class IA shares returned –0.33%, trailing its benchmark, the Barclays Government Bond Index, which posted a gain of 0.86%. The fund’s interest-rate and yield-curve positioning were the primary detractors versus the benchmark, especially during the first half of the period, when the fund was defensively positioned for a rising-rate environment and our overall duration — a key measure of interest-rate-sensitivity — was shorter than that of the benchmark. We also had positioned the portfolio to benefit from a steeper Treasury yield curve, during a period when rates generally moved lower. During the final quarter of 2015, our prepayment strategies fared better than mortgage-credit and term-structure strategies. Within prepayment risk, agency interest-only (IO) securities proved to be a modest positive. The sector shrugged off the broader volatility seen in other asset markets and benefited from a transition in Fed policy and higher rates across the yield curve. Term-structure positioning was negative during the quarter. Although our relative short-rates position benefited as yields rose, these gains were more than offset by our yield-curve steepening bias as the curve flattened. Our mortgage credit allocation was the primary detractor during the quarter. Our holdings in commercial mortgage-backed securities (CMBS) lagged late in the year, as new issue supply into a risk-off environment helped bring spreads wider. How did you use derivatives during the reporting period? We used futures and interest-rate swaps for hedging treasury-term structure risk and yield curve positioning. Swaptions, which give us the option to enter into a swap contract, were used to hedge duration and convexity, isolate prepayment risks associated with our mortgage pass-through and collateralized mortgage obligation [CMO] holdings, and to manage overall downside risk. We also utilized total return swaps as a hedging tool and to help manage the fund’s sector exposure. What is your current outlook for the months ahead, and how will it affect the fund’s positioning? The most important event over the past month was the Fed’s decision in mid-December to raise interest rates by 25 basis points, or one-quarter percent. While this had been much discussed, was hardly a surprise, and still leaves monetary policy extremely accommodative, it was nonetheless an important signal that the health of the U.S. economy no longer warrants emergency policy settings. The subsequent release of the minutes of the Fed’s meeting confirmed the impression that the Fed wanted a “dovish hike” and does not view the December move as the first in an aggressive cycle. We believe the market is currently pricing in the likelihood of two hikes. The available data at this stage suggest that GDP for the fourth quarter of 2015 will be weaker than originally estimated, with annualized growth of only around 1%. In part, this is as a result of the aggressive inventory reduction, which is likely to be transitory, in our view. However, it is also true that the rising dollar continues to put pressure on manufacturing. Manufacturing is about 10% of U.S. GDP, so it clearly matters, but does not necessarily determine the direction of the economy as a whole. Dollar strength is a head-wind for the economy, and we see it continuing. The recent pattern of the dollar’s strength has been slightly different, however, with all the gains coming against emerging-market countries. At year-end, labor market reports showed ongoing improvements in employment. What we believe was most important about these job gains was that it showed the labor market had not been knocked off course by the difficulties in the energy sector or in manufacturing. The underlying fundamentals for commercial real estate continue to be supportive, as employment growth and a positive GDP 2Putnam VT American Government Income Fund trajectory have continued to support our central theme of moderate U.S. strength providing a tailwind for the CMBS sector. We continue to find value in IO collateralized mortgage obligations. At current interest rates, we believe that the speed of prepayments should be contained, but we are mindful that a strong interest-rate rally could increase refinancing and introduce renewed government policy risk. More generally, we find prepayment risk attractive in an environment where positive U.S. economic growth leads to higher interest rates and the mortgage lending channel continues to be constrained. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. You can lose money by investing in the fund. Your fund’s manager Portfolio Manager Michael V. Salm is Co-Head of Fixed Income at Putnam. He joined Putnam in 1997 and has been in the investment industry since 1989. Your fund’s manager may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Putnam VT American Government Income Fund3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expenses per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from 7/1/15 to 12/31/15. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expenses per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/14* 0.60% 0.85% Annualized expense ratio for the six-month period ended 12/31/15† 0.62% 0.87% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. *Restated to reflect current fees. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/15 for the 6 months ended 12/31/15 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $3.11 $4.36 $3.16 $4.43 Ending value (after expenses) $990.90 $989.80 $1,022.08 $1,020.82 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/15. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 4 Putnam VT American Government Income Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT American Government Income Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT American Government Income Fund (the “fund”) at December 31, 2015, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2015 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 12, 2016 Putnam VT American Government Income Fund5 The fund’s portfolio 12/31/15 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (84.0%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (23.6%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from April 15, 2028 to July 20, 2036 $75,269 $86,403 6s, with due dates from April 15, 2028 to November 20, 2038 193,889 218,373 5 1/2s, April 20, 2038 288,605 322,122 5s, TBA, January 1, 2046 1,000,000 1,083,125 4.687s, June 20, 2045 27,516 30,083 4.674s, April 20, 2065 262,866 287,119 4.667s, May 20, 2045 378,718 413,560 4.656s, May 20, 2045 497,000 542,520 4.655s, May 20, 2045 307,407 335,869 4.654s, June 20, 2045 269,054 293,951 4.634s, June 20, 2045 225,300 245,820 4.598s, May 20, 2045 512,399 557,984 4.554s, May 20, 2045 133,842 145,662 4.524s, June 20, 2065 62,159 67,409 4.516s, June 20, 2045 57,879 62,735 4 1/2s, TBA, January 1, 2046 2,000,000 2,148,750 4.491s, September 20, 2065 218,802 237,305 4.489s, October 20, 2065 252,860 274,278 4.468s, May 20, 2065 118,595 128,121 4.413s, June 20, 2065 28,519 30,777 4s, with due dates from April 20, 2045 to May 20,2045 2,563,245 2,749,781 3 1/2s, with due dates from January 20, 2045 to June 20, 2045 7,307,331 7,648,870 3s, TBA, January 1, 2046 1,000,000 1,013,047 U.S. Government Agency Mortgage Obligations (60.4%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, with due dates from September 1, 2030 to July 1, 2031 28,025 33,212 7s, with due dates from November 1, 2026 to May 1, 2032 295,467 337,882 5 1/2s, December 1, 2033 28,741 32,140 4s, August 1, 2044 288,035 305,936 Federal National Mortgage Association Pass-Through Certificates 7 1/2s, with due dates from September 1, 2030 to November 1, 2030 20,256 23,764 7s, with due dates from December 1, 2028 to December 1, 2035 560,139 645,892 6 1/2s, September 1, 2036 14,402 16,473 6s, January 1, 2038 250,946 283,255 5 1/2s, January 1, 2038 883,752 988,059 5s, February 1, 2039 28,095 30,949 4 1/2s, TBA, January 1, 2046 4,000,000 4,320,000 4s, with due dates from June 1, 2042 to September 1, 2045 6,230,505 6,631,376 3 1/2s, with due dates from May 1, 2045 to October 1, 2045 2,842,236 2,943,380 3 1/2s, TBA, February 1, 2046 2,000,000 2,059,150 3 1/2s, TBA, January 1, 2046 2,000,000 2,062,969 3s, with due dates from January 1, 2043 to May 1,2045 7,652,611 7,667,167 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (84.0%)* cont. Principal amount Value U.S. Government Agency Mortgage Obligations cont. Federal National Mortgage Association Pass-Through Certificates 3s, TBA, February 1, 2046 $8,000,000 $7,982,187 3s, TBA, January 1, 2046 12,000,000 11,997,187 Total U.S. government and agency mortgage obligations (cost $67,575,840) U.S. TREASURY OBLIGATIONS (24.2%)* Principal amount Value U.S. Treasury Bonds 6 1/4s, August 15, 2023 $990,000 $1,277,873 4 1/2s, August 15, 2039 § 7,201,000 9,219,530 U.S. Treasury Notes 0 5/8s, May 31, 2017 ∆ 8,927,000 8,887,291 Total U.S. treasury obligations (cost $18,766,287) MORTGAGE-BACKED SECURITIES (23.7%)* Principal amount Value Agency collateralized mortgage obligations (23.7%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 24.463s, 2037 $46,408 $72,846 IFB Ser. 2979, Class AS, 23.062s, 2034 7,888 8,837 IFB Ser. 3072, Class SM, 22.585s, 2035 60,067 90,533 IFB Ser. 3072, Class SB, 22.438s, 2035 48,959 73,737 IFB Ser. 3065, Class DC, 18.869s, 2035 293,038 428,803 IFB Ser. 2990, Class LB, 16.101s, 2034 65,338 85,657 IFB Ser. 3232, Class KS, IO, 5.97s, 2036 273,209 41,494 IFB Ser. 4136, Class ES, IO, 5.92s, 2042 555,425 93,273 IFB Ser. 315, Class S1, IO, 5.59s, 2043 522,780 132,113 Ser. 4122, Class TI, IO, 4 1/2s, 2042 531,976 98,416 Ser. 4018, Class DI, IO, 4 1/2s, 2041 813,920 130,504 Ser. 4329, Class MI, IO, 4 1/2s, 2026 852,968 100,181 Ser. 4500, Class GI, IO, 4s, 2045 893,150 160,874 Ser. 4452, Class QI, IO, 4s, 2044 776,902 142,270 Ser. 4116, Class MI, IO, 4s, 2042 1,203,436 240,446 Ser. 4019, Class JI, IO, 4s, 2041 951,717 146,184 Ser. 3996, Class IK, IO, 4s, 2039 1,164,558 153,055 Ser. 4165, Class AI, IO, 3 1/2s, 2043 605,670 105,211 Ser. 4150, IO, 3 1/2s, 2043 447,962 97,762 Ser. 4136, Class IQ, IO, 3 1/2s, 2042 981,666 140,957 Ser. 4122, Class AI, IO, 3 1/2s, 2042 790,891 103,260 Ser. 4199, Class CI, IO, 3 1/2s, 2037 671,157 71,008 Ser. 304, Class C37, IO, 3 1/2s, 2027 677,803 71,881 Ser. 304, Class C38, IO, 3 1/2s, 2027 909,964 98,112 Ser. 4150, Class DI, IO, 3s, 2043 718,999 95,380 Ser. 4141, Class PI, IO, 3s, 2042 688,037 80,046 Ser. 4158, Class TI, IO, 3s, 2042 1,732,473 216,421 Ser. 4165, Class TI, IO, 3s, 2042 1,853,306 218,134 Ser. 4171, Class NI, IO, 3s, 2042 1,074,339 117,909 Ser. 4183, Class MI, IO, 3s, 2042 572,477 67,552 Ser. 4201, Class JI, IO, 3s, 2041 945,312 102,214 Ser. 4215, Class EI, IO, 3s, 2032 741,302 91,909 Ser. 3939, Class EI, IO, 3s, 2026 884,534 70,170 Ser. 315, PO, zero %, 2043 1,302,519 1,018,765 Ser. 3835, Class FO, PO, zero %, 2041 1,187,456 1,036,186 Ser. 3391, PO, zero %, 2037 11,435 10,344 Ser. 3300, PO, zero %, 2037 6,205 5,382 Ser. 3326, Class WF, zero %, 2035 1,612 1,256 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 37.37s, 2036 38,824 73,129 IFB Ser. 06-8, Class HP, 23.021s, 2036 63,547 99,480 IFB Ser. 07-53, Class SP, 22.654s, 2037 70,858 110,318 IFB Ser. 08-24, Class SP, 21.737s, 2038 339,718 476,529 6 Putnam VT American Government Income Fund MORTGAGE-BACKED SECURITIES (23.7%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association IFB Ser. 05-122, Class SE, 21.624s, 2035 $85,170 $122,568 IFB Ser. 05-75, Class GS, 18.985s, 2035 57,129 78,060 IFB Ser. 05-106, Class JC, 18.817s, 2035 78,530 118,301 IFB Ser. 05-83, Class QP, 16.298s, 2034 28,850 37,369 IFB Ser. 11-4, Class CS, 12.057s, 2040 171,973 207,778 IFB Ser. 13-103, Class SK, IO, 5.498s, 2043 302,385 75,379 Ser. 409, Class 82, IO, 4 1/2s, 2040 492,791 100,677 Ser. 418, Class C24, IO, 4s, 2043 520,849 111,854 Ser. 12-118, Class PI, IO, 4s, 2042 746,911 132,500 Ser. 12-96, Class PI, IO, 4s, 2041 511,263 81,787 Ser. 12-62, Class MI, IO, 4s, 2041 612,135 91,269 Ser. 409, Class C16, IO, 4s, 2040 724,063 144,378 Ser. 12-104, Class HI, IO, 4s, 2027 1,230,023 158,743 Ser. 15-10, Class AI, IO, 3 1/2s, 2043 1,229,330 179,949 Ser. 418, Class C15, IO, 3 1/2s, 2043 1,156,350 240,376 Ser. 12-124, Class JI, IO, 3 1/2s, 2042 386,136 53,364 Ser. 13-22, Class PI, IO, 3 1/2s, 2042 794,908 140,554 Ser. 12-114, Class NI, IO, 3 1/2s, 2041 1,570,287 240,191 Ser. 417, Class C19, IO, 3 1/2s, 2033 955,678 141,737 Ser. 13-55, Class IK, IO, 3s, 2043 601,822 71,827 Ser. 13-6, Class JI, IO, 3s, 2043 1,325,494 156,781 Ser. 12-151, Class PI, IO, 3s, 2043 537,405 67,498 Ser. 13-8, Class NI, IO, 3s, 2042 630,685 78,099 Ser. 12-145, Class TI, IO, 3s, 2042 643,098 60,580 Ser. 13-35, Class IP, IO, 3s, 2042 679,656 70,355 Ser. 13-55, Class PI, IO, 3s, 2042 1,050,145 108,427 Ser. 13-53, Class JI, IO, 3s, 2041 742,402 84,909 Ser. 13-23, Class PI, IO, 3s, 2041 770,221 64,275 Ser. 13-30, Class IP, IO, 3s, 2041 1,108,858 98,999 Ser. 13-23, Class LI, IO, 3s, 2041 664,495 57,598 Ser. 14-28, Class AI, IO, 3s, 2040 850,292 102,832 FRB Ser. 03-W8, Class 3F2, 0.772s, 2042 6,171 6,072 FRB Ser. 07-95, Class A3, 0.672s, 2036 1,868,618 1,793,873 Ser. 08-53, Class DO, PO, zero %, 2038 66,138 60,012 Ser. 07-44, Class CO, PO, zero %, 2037 22,262 20,112 FRB Ser. 88-12, Class B, zero %, 2018 279 273 Government National Mortgage Association IFB Ser. 11-81, Class SB, IO, 6.361s, 2036 657,956 86,021 Ser. 14-133, Class IP, IO, 5s, 2044 733,282 142,117 Ser. 13-51, Class QI, IO, 5s, 2043 640,638 121,247 Ser. 13-3, Class IT, IO, 5s, 2043 416,394 81,613 Ser. 13-6, Class OI, IO, 5s, 2043 322,404 65,516 Ser. 13-16, Class IB, IO, 5s, 2040 301,517 16,177 Ser. 10-35, Class UI, IO, 5s, 2040 784,503 151,566 Ser. 10-9, Class UI, IO, 5s, 2040 1,499,559 292,864 Ser. 09-121, Class UI, IO, 5s, 2039 866,616 167,058 Ser. 12-129, IO, 4 1/2s, 2042 761,921 175,653 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 501,255 68,547 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 1,069,026 199,149 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 386,881 69,097 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 308,760 55,330 Ser. 09-121, Class BI, IO, 4 1/2s, 2039 269,383 60,986 Ser. 09-121, Class CI, IO, 4 1/2s, 2039 1,240,898 283,247 Ser. 11-81, Class PI, IO, 4 1/2s, 2037 264,372 9,052 Ser. 15-53, Class MI, IO, 4s, 2045 706,487 162,351 Ser. 15-40, IO, 4s, 2045 475,043 113,787 Ser. 13-165, Class IL, IO, 4s, 2043 304,572 52,204 Ser. 12-56, Class IB, IO, 4s, 2042 960,770 171,640 Ser. 12-47, Class CI, IO, 4s, 2042 425,463 76,660 Ser. 14-104, IO, 4s, 2042 796,239 143,307 MORTGAGE-BACKED SECURITIES (23.7%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 14-4, Class IK, IO, 4s, 2039 $583,739 $66,727 Ser. 11-71, Class IK, IO, 4s, 2039 584,052 73,665 Ser. 10-114, Class MI, IO, 4s, 2039 916,324 93,850 Ser. 14-182, Class BI, IO, 4s, 2039 953,799 161,402 Ser. 10-116, Class QI, IO, 4s, 2034 163,848 2,867 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 762,627 98,417 Ser. 15-168, Class IG, IO, 3 1/2s, 2043 1,173,113 161,449 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 559,378 68,971 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 499,033 63,063 Ser. 12-136, IO, 3 1/2s, 2042 936,131 201,315 Ser. 14-46, Class JI, IO, 3 1/2s, 2041 452,136 62,241 Ser. 13-18, Class GI, IO, 3 1/2s, 2041 635,542 80,205 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 489,310 42,570 Ser. 14-102, Class IG, IO, 3 1/2s, 2041 431,959 62,582 Ser. 15-52, Class KI, IO, 3 1/2s, 2040 1,118,018 164,762 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 552,681 59,640 Ser. 14-147, Class MI, IO, 3 1/2s, 2039 1,162,694 87,295 Ser. 15-138, Class AI, IO, 3 1/2s, 2039 186,053 24,471 Ser. 15-99, Class TI, IO, 3 1/2s, 2039 1,217,221 154,332 Ser. 15-24, Class AI, IO, 3 1/2s, 2037 1,049,669 151,100 Ser. 14-160, Class IB, IO, 3s, 2040 1,911,782 197,105 Ser. 14-141, Class CI, IO, 3s, 2040 546,932 59,397 Ser. 14-174, Class AI, IO, 3s, 2029 900,461 103,733 Ser. 14-44, Class IC, IO, 3s, 2028 859,717 84,913 Ser. 15-H20, Class CI, IO, 2.252s, 2065 1,747,550 210,798 Ser. 15-H25, Class BI, IO, 2.223s, 2065 1,258,560 151,405 FRB Ser. 15-H16, Class XI, IO, 2.225s, 2065 1,090,620 138,182 Ser. 15-H22, Class AI, IO, 2.15s, 2045 1,914,000 225,469 Ser. 15-H24, Class HI, IO, 2.017s, 2065 1,630,368 141,679 Ser. 15-H10, Class HI, IO, 2.014s, 2065 3,077,596 370,758 Ser. 15-H23, Class TI, IO, 1.889s, 2065 1,300,502 166,217 FRB Ser. 11-H07, Class FI, IO, 1.232s, 2061 5,555,982 289,967 Ser. 10-151, Class KO, PO, zero %, 2037 60,959 54,746 Ser. 06-36, Class OD, PO, zero %, 2036 3,277 2,779 Total mortgage-backed securities (cost $19,398,381) PURCHASED SWAP OPTIONS OUTSTANDING (0.4%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.059/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.059 $12,320,400 $22,054 (2.343)/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.343 12,320,400 21,684 Barclays Bank PLC (2.25625)/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.25625 12,553,800 46,700 2.04375/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.04375 12,553,800 17,575 Citibank, N.A. 2.1015/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.1015 12,553,800 33,895 (2.3635)/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.3635 12,553,800 17,826 (2.087)/3 month USD-LIBOR-BBA/ May-18 May-16/2.087 11,086,500 1,996 Putnam VT American Government Income Fund7 PURCHASED SWAP OPTIONS OUTSTANDING (0.4%)* cont. Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International (2.915)/3 month USD-LIBOR-BBA/ Apr-47 Apr-17/2.915 $1,467,600 $77,519 (3.315)/3 month USD-LIBOR-BBA/ Apr-47 Apr-17/3.315 1,467,600 39,317 Goldman Sachs International (2.82)/3 month USD-LIBOR-BBA/ Jan-46 Jan-16/2.82 1,990,325 6,707 (2.18625)/3 month USD-LIBOR-BBA/ Jun-18 Jun-16/2.18625 11,086,500 1,330 Total purchased swap options outstanding (cost $586,246) PURCHASED OPTIONS Expiration Contract OUTSTANDING (0.1%)* date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Mar-16/$99.63 $6,000,000 $49,044 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-16/100.22 3,000,000 23,346 Total purchased options outstanding (cost $95,626) Principal amount/ SHORT-TERM INVESTMENTS (6.9%)* shares Value Putnam Money Market Liquidity Fund 0.27% L Shares 5,319,463 $5,319,463 U.S. Treasury Bills 0.07%, April 14, 2016 # $75,000 74,961 U.S. Treasury Bills 0.15%, February 11, 2016 # 101,000 100,986 Total short-term investments (cost $5,495,431) Total investments (cost $111,917,811) Key to holding’s abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2015 through December 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $80,090,766. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $42,599,430 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. FUTURES CONTRACTS Unrealized OUTSTANDING Number of Expiration appreciation/ at 12/31/15 contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Long) 5 $768,750 Mar-16 $(2,079) U.S. Treasury Bond Ultra 30 yr (Long) 5 793,438 Mar-16 4,638 U.S. Treasury Note 2 yr (Long) 11 2,389,578 Mar-16 (4,147) U.S. Treasury Note 5 yr (Long) 79 9,347,305 Mar-16 (26,962) U.S. Treasury Note 10 yr (Long) 41 5,162,156 Mar-16 (23,268) Total WRITTEN SWAP OPTIONS OUTSTANDING at 12/31/15 (premiums $748,020) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.201/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.201 $6,160,200 $37,700 (2.201)/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.201 6,160,200 38,378 Barclays Bank PLC (2.15)/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.15 6,276,900 24,919 2.15/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.15 6,276,900 53,416 Citibank, N.A. 2.587/3 month USD-LIBOR-BBA/ May-18 May-16/2.587 11,086,500 111 2.387/3 month USD-LIBOR-BBA/ May-18 May-16/2.387 11,086,500 443 2.2325/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.2325 6,276,900 30,129 (2.2325)/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.2325 6,276,900 48,960 Credit Suisse International 2.515/3 month USD-LIBOR-BBA/ Apr-47 Apr-17/2.515 1,467,600 139,284 Goldman Sachs International (1.885)/3 month USD-LIBOR-BBA/ Jan-46 Jan-16/1.885 1,990,325 20 2.58625/3 month USD-LIBOR-BBA/ Jun-18 Jun-16/2.58625 22,173,000 222 JPMorgan Chase Bank N.A. (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 910,000 99,541 Total 8Putnam VT American Government Income Fund WRITTEN OPTIONS OUTSTANDING at 12/31/15 Expiration Contract (premiums $95,391) date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Mar-16/$98.84 $6,000,000 $26,346 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Mar-16/98.05 6,000,000 14,046 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-16/98.53 6,000,000 10,686 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-16/97.69 3,000,000 1,464 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 12/31/15 Counterparty Fixed right or obligation % to receive or (pay)/ Premium Unrealized Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N.A. 2.117/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.117 $1,461,325 $(35,807) $(8,490) 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 2,914,000 (19,267) (12,414) 2.035/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.035 1,461,325 (37,131) (13,269) (3.035)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.035 1,461,325 (38,883) (22,364) (3.117)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.117 1,461,325 (40,917) (26,850) 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 5,827,900 (40,941) (26,867) FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 12/31/15 cont. Counterparty Fixed right or obligation % to receive or (pay)/ Premium Unrealized Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N. A. cont. 2.655/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.655 $6,400,600 $42,404 $34,883 2.56/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.56 6,400,600 40,917 31,683 (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 11,655,800 37,299 21,843 (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 5,827,900 17,845 10,257 (1.56)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.56 6,400,600 36,850 9,153 (1.655)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.655 6,400,600 36,483 3,585 Total TBA SALE COMMITMENTS OUTSTANDING at 12/31/15 (proceeds receivable Principal Settlement amount date Value Federal National Mortgage Association, 4s, January1,2046 $2,000,000 1/13/16 $2,115,938 Federal National Mortgage Association, 3 1/2s, January1,2046 2,000,000 1/13/16 2,062,969 Federal National Mortgage Association, 3s, January1,2046 12,000,000 1/13/16 11,997,187 Government National Mortgage Association, 4s, January1,2046 1,000,000 1/21/16 1,061,953 Government National Mortgage Association, 3 1/2s, January1,2046 2,000,000 1/21/16 2,084,999 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/15 Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $2,978,000 $(15,507) 9/30/25 3 month USD-LIBOR-BBA 2.1575% $(1,150) 2,978,000 40,777 9/30/25 2.3975% 3 month (39,715) USD-LIBOR-BBA 2,978,000 (26,228) 9/30/25 3 month USD-LIBOR-BBA 2.2775% 21,198 11,931,200 (69,955) 10/9/25 3 month USD-LIBOR-BBA 2.155% (31,272) 5,965,600 69,719 10/9/25 2.3225% 3 month (42,039) USD-LIBOR-BBA 5,965,600 (39,565) 10/28/25 3 month USD-LIBOR-BBA 2.055% (82,065) 2,982,800 38,009 10/28/25 2.235% 3 month 9,649 USD-LIBOR-BBA 11,931,200 (86,062) 10/28/25 3 month USD-LIBOR-BBA 2.0775% (146,253) 5,965,600 82,843 10/28/25 2.2625% 3 month 10,970 USD-LIBOR-BBA 5,965,600 (38,855) 10/29/25 3 month USD-LIBOR-BBA 2.12% (45,193) 2,982,800 38,737 10/29/25 2.31% 3 month (10,485) USD-LIBOR-BBA 8,948,400 (56,493) 10/27/25 3 month USD-LIBOR-BBA 2.07125% (106,307) Putnam VT American Government Income Fund9 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/15 cont. Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $4,474,200 $56,316 10/27/25 2.25% 3 month $7,323 USD-LIBOR-BBA 4,474,200 37,077 9/29/25 2.235% 3 month (16,835) USD-LIBOR-BBA 2,870,000 (38) 9/29/25 2.162% 3 month (15,232) USD-LIBOR-BBA 1,456,000 (19) 9/30/25 2.07% 3 month 4,751 USD-LIBOR-BBA 2,800,000 (37) 10/5/25 3 month USD-LIBOR-BBA 2.021% (25,128) 3,565,000 (47) 10/6/25 1.945% 3 month 57,157 USD-LIBOR-BBA 3,565,000 (47) 10/6/25 1.939% 3 month 59,133 USD-LIBOR-BBA 3,025,000 (40) 10/7/25 3 month USD-LIBOR-BBA 2.00608% (31,649) 2,693,900 (36) 10/28/25 2.013% 3 month 29,610 USD-LIBOR-BBA 894,800 (12) 10/28/25 2.044% 3 month 7,272 USD-LIBOR-BBA 5,688,200 45,431 12/2/25 2.119% 3 month 65,293 USD-LIBOR-BBA 1,201,000 (16) 11/12/25 2.2225% 3 month (8,881) USD-LIBOR-BBA 2,140,300 (28) 12/7/25 2.1765% 3 month (3,061) USD-LIBOR-BBA 42,977,000 E (38,170) 3/16/21 1.70% 3 month 155,312 USD-LIBOR-BBA 2,265,000 E (2,136) 3/16/26 3 month USD-LIBOR-BBA 2.20% (8,125) 4,280,500 32,047 12/7/25 3 month USD-LIBOR-BBA 2.14% 23,704 5,707,000 44,725 12/9/25 3 month USD-LIBOR-BBA 2.245% 1,544 506,000 (7) 11/18/25 3 month USD-LIBOR-BBA 2.128% (872) 1,795,900 (24) 11/24/25 2.09% 3 month 10,064 USD-LIBOR-BBA 1,990,900 (26) 12/1/25 3 month USD-LIBOR-BBA 2.115% (7,582) 2,140,300 (28) 12/7/25 2.169% 3 month (1,580) USD-LIBOR-BBA 1,451,000 (19) 12/9/25 3 month USD-LIBOR-BBA 2.14% (3,088) 1,451,000 (19) 12/9/25 3 month USD-LIBOR-BBA 2.11% (7,100) 912,000 E (6,932) 3/16/46 3 month USD-LIBOR-BBA 2.65% (4,413) 57,381,000 E 60,893 3/16/18 1.20% 3 month 163,609 USD-LIBOR-BBA 1,197,280 (16) 12/23/25 3 month USD-LIBOR-BBA 2.1275% (5,259) 3,412,900 (45) 12/30/25 3 month USD-LIBOR-BBA 2.195% 4,984 3,141,900 (12) 1/4/18 3 month USD-LIBOR-BBA 1.1875% 591 1,287,000 (12) 1/4/21 1.7735% 3 month (3,185) USD-LIBOR-BBA 4,666,100 (18) 1/4/18 3 month USD-LIBOR-BBA 1.18997% 1,107 3,141,900 (12) 1/4/18 3 month USD-LIBOR-BBA 1.1845% 403 1,287,000 (12) 1/4/21 1.776% 3 month (3,340) USD-LIBOR-BBA 1,287,000 (12) 1/4/21 1.779% 3 month (3,527) USD-LIBOR-BBA 7,808,000 (30) 1/4/18 3 month USD-LIBOR-BBA 1.1895% 1,774 3,141,900 (12) 1/4/18 3 month USD-LIBOR-BBA 1.1825% 280 10 Putnam VT American Government Income Fund CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/15 cont. Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $1,287,000 $(12) 1/4/21 1.76% 3 month $(2,344) USD-LIBOR-BBA 215,000 (3) 1/4/26 2.2205% 3 month (738) USD-LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/15 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Bank of America N.A. $289,652 $— 1/12/41 4.00% (1 month Synthetic TRS Index $600 USD-LIBOR) 4.00% 30 year Fannie Mae pools 216,047 — 1/12/41 4.00% (1 month Synthetic TRS Index 448 USD-LIBOR) 4.00% 30 year Fannie Mae pools Barclays Bank PLC 317,321 — 1/12/40 4.50% (1 month Synthetic MBX Index 147 USD-LIBOR) 4.50% 30 year Fannie Mae pools 257,420 — 1/12/42 4.00% (1 month Synthetic TRS Index 413 USD-LIBOR) 4.00% 30 year Fannie Mae pools 64,487 — 1/12/40 4.00% (1 month Synthetic MBX Index (7) USD-LIBOR) 4.00% 30 year Fannie Mae pools 135,195 — 1/12/39 6.00% (1 month Synthetic TRS Index 507 USD-LIBOR) 6.00% 30 year Fannie Mae pools 537,086 — 1/12/40 4.00% (1 month Synthetic MBX Index (58) USD-LIBOR) 4.00% 30 year Fannie Mae pools 11,977 — 1/12/38 6.50% (1 month Synthetic TRS Index 44 USD-LIBOR) 6.50% 30 year Fannie Mae pools 98,885 — 1/12/41 5.00% (1 month Synthetic MBX Index (6) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 257,456 — 1/12/40 4.50% (1 month Synthetic MBX Index 120 USD-LIBOR) 4.50% 30 year Fannie Mae pools 439,609 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (823) USD-LIBOR 6.00% 30 year Fannie Mae pools 168,520 — 1/12/38 6.50% (1 month Synthetic TRS Index 623 USD-LIBOR) 6.50% 30 year Fannie Mae pools 197,045 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (481) USD-LIBOR 5.00% 30 year Fannie Mae pools 358,487 — 1/12/41 (4.00%) 1 month Synthetic TRS Index (743) USD-LIBOR 4.00% 30 year Fannie Mae pools 14,406 — 1/12/43 3.50% (1 month Synthetic TRS Index 31 USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,754,539 — 1/12/39 (5.50%) 1 month Synthetic MBX Index 187 USD-LIBOR 5.50% 30 year Fannie Mae pools Putnam VT American Government Income Fund 11 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC cont. $722,935 $— 1/12/40 5.00% (1 month Synthetic MBX Index $(41) USD-LIBOR) 5.00% 30 year Fannie Mae pools 9,046,861 — 1/12/41 5.00% (1 month Synthetic MBX Index (522) USD-LIBOR) 5.00% 30 year Fannie Mae pools 6,746,622 (3,162) 1/12/38 (6.50%) 1 month Synthetic MBX Index (23,579) USD-LIBOR 6.50% 30 year Fannie Mae pools Citibank, N.A. 95,233 — 1/12/41 5.00% (1 month Synthetic MBX Index (5) USD-LIBOR) 5.00% 30 year Fannie Mae pools Credit Suisse International 297,918 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (728) USD-LIBOR 5.00% 30 year Fannie Mae pools 834,540 — 1/12/41 4.00% (1 month Synthetic TRS Index 1,730 USD-LIBOR) 4.00% 30 year Fannie Mae pools 239,106 — 1/12/44 3.50% (1 month Synthetic TRS Index 432 USD-LIBOR) 3.50% 30 year Fannie Mae pools 30,777 — 1/12/43 3.50% (1 month Synthetic TRS Index 65 USD-LIBOR) 3.50% 30 year Fannie Mae pools 184,125 — 1/12/45 4.00% (1 month Synthetic TRS Index 497 USD-LIBOR) 4.00% 30 year Fannie Mae pools 134,340 — 1/12/45 4.00% (1 month Synthetic TRS Index 362 USD-LIBOR) 4.00% 30 year Fannie Mae pools 130,970 — 1/12/45 3.50% (1 month Synthetic TRS Index 565 USD-LIBOR) 3.50% 30 year Fannie Mae pools Goldman Sachs International 336,317 — 1/12/38 6.50% (1 month Synthetic TRS Index 1,243 USD-LIBOR) 6.50% 30 year Fannie Mae pools 259,460 — 1/12/38 6.50% (1 month Synthetic TRS Index 959 USD-LIBOR) 6.50% 30 year Fannie Mae pools 815,410 — 1/12/39 6.00% (1 month Synthetic TRS Index 3,058 USD-LIBOR) 6.00% 30 year Fannie Mae pools 325,905 — 1/12/38 6.50% (1 month Synthetic TRS Index 1,205 USD-LIBOR) 6.50% 30 year Fannie Mae pools 638,831 — 1/12/42 4.00% (1 month Synthetic TRS Index 1,024 USD-LIBOR) 4.00% 30 year Fannie Mae pools 638,831 — 1/12/42 4.00% (1 month Synthetic TRS Index 1,024 USD-LIBOR) 4.00% 30 year Fannie Mae pools 481,424 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,703) USD-LIBOR 6.50% 30 year Fannie Mae pools 180,858 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (640) USD-LIBOR 6.50% 30 year Fannie Mae pools 12Putnam VT American Government Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Goldman Sachs International cont. $141,411 $— 1/12/40 4.00% (1 month Synthetic TRS Index $382 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,313 — 1/12/39 6.00% (1 month Synthetic TRS Index 5 USD-LIBOR) 6.00% 30 year Fannie Mae pools 337,899 — 1/12/39 6.00% (1 month Synthetic TRS Index 1,267 USD-LIBOR) 6.00% 30 year Fannie Mae pools 78,377 — 1/12/41 4.00% (1 month Synthetic TRS Index 162 USD-LIBOR) 4.00% 30 year Fannie Mae pools 659,453 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,332) USD-LIBOR 6.50% 30 year Fannie Mae pools 24,435 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (86) USD-LIBOR 6.50% 30 year Fannie Mae pools 65,181 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (231) USD-LIBOR 6.50% 30 year Fannie Mae pools 73,487 — 1/12/38 6.50% (1 month Synthetic TRS Index 272 USD-LIBOR) 6.50% 30 year Fannie Mae pools 368,576 — 1/12/38 6.50% (1 month Synthetic TRS Index 1,362 USD-LIBOR) 6.50% 30 year Fannie Mae pools 426,888 — 1/12/42 4.00% (1 month Synthetic TRS Index 684 USD-LIBOR) 4.00% 30 year Fannie Mae pools 472,795 — 1/12/42 4.00% (1 month Synthetic TRS Index 758 USD-LIBOR) 4.00% 30 year Fannie Mae pools 572,416 — 1/12/39 6.00% (1 month Synthetic TRS Index 2,147 USD-LIBOR) 6.00% 30 year Fannie Mae pools 504,543 — 1/12/42 4.00% (1 month Synthetic TRS Index 809 USD-LIBOR) 4.00% 30 year Fannie Mae pools 13,971 — 1/12/41 4.00% (1 month Synthetic TRS Index 29 USD-LIBOR) 4.00% 30 year Fannie Mae pools 381,247 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (931) USD-LIBOR 5.00% 30 year Fannie Mae pools JPMorgan Chase Bank N.A. 404,832 — 1/12/41 4.00% (1 month Synthetic TRS Index 839 USD-LIBOR) 4.00% 30 year Fannie Mae pools 34,077 — 1/12/41 4.00% (1 month Synthetic TRS Index 71 USD-LIBOR) 4.00% 30 year Fannie Mae pools 380,934 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (930) USD-LIBOR 5.00% 30 year Fannie Mae pools Total Putnam VT American Government Income Fund 13 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Mortgage-backed securities $—­ $17,576,647 $1,404,508 Purchased options outstanding — 72,390 — Purchased swap options outstanding — 286,603 — U.S. government and agency mortgage obligations — 67,010,364 274,278 U.S. treasury obligations — 19,384,694 — Short-term investments 5,319,463 175,947 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(51,818) $—­ $—­ Written options outstanding — (52,542) — Written swap options outstanding — (473,123) — Forward premium swap option contracts — 1,150 — TBA sale commitments — (19,323,046) — Interest rate swap contracts — (186,722) — Total return swap contracts — (6,613) — Totals by level $—­ During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Change in net Accrued unrealized Investments in Balance as of discounts/ Realized appreciation/ Proceeds Total transfers Total transfers Balance as of securities: 12/31/14 premiums gain/(loss) (depreciation) # Cost of purchases from sales into Level 3† out of Level 3† 12/31/15 Mortgage-backed securities $— $(78,030) $— $73,323 $1,409,215 $— $— $— $1,404,508 U.S. government and agency mortgage obligations $— — — (5,386) 279,664 — — — $274,278 Totals $— $— $— $— $— # Includes $67,937 related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations. † Transfers during the reporting period are accounted for using the end of period market value and did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. The accompanying notes are an integral part of these financial statements. 14Putnam VT American Government Income Fund Statement of assets and liabilities 12/31/15 Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $106,598,348) $106,185,431 Affiliated issuers (identified cost $5,319,463) (Notes 1 and 5) 5,319,463 Interest and other receivables 582,077 Receivable for shares of the fund sold 57,123 Receivable for sales of delayed delivery securities (Note 1) 12,902,353 Receivable for variation margin (Note 1) 329,137 Unrealized appreciation on forward premium swap option contracts (Note 1) 111,404 Unrealized appreciation on OTC swap contracts (Note 1) 24,071 Premium paid on OTC swap contracts (Note 1) 3,162 Total assets Liabilities Payable for purchases of delayed delivery securities (Note 1) 24,661,160 Payable for shares of the fund repurchased 224,166 Payable for compensation of Manager (Note 2) 26,930 Payable for custodian fees (Note 2) 20,282 Payable for investor servicing fees (Note 2) 9,455 Payable for Trustee compensation and expenses (Note 2) 69,351 Payable for administrative services (Note 2) 618 Payable for distribution fees (Note 2) 7,707 Payable for variation margin (Note 1) 352,596 Unrealized depreciation on OTC swap contracts (Note 1) 33,846 Unrealized depreciation on forward premium swap option contracts (Note 1) 110,254 Written options outstanding, at value (premiums $843,411) (Notes 1 and 3) 525,665 TBA sale commitments, at value (proceeds receivable $19,331,875) (Note 1) 19,323,046 Other accrued expenses 58,379 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $93,548,762 Undistributed net investment income (Note 1) 1,381,653 Accumulated net realized loss on investments (Note 1) (14,672,174) Net unrealized depreciation of investments (167,475) Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $44,228,670 Number of shares outstanding 4,532,399 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $9.76 Computation of net asset value Class IB Net assets $35,862,096 Number of shares outstanding 3,688,101 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $9.72 The accompanying notes are an integral part of these financial statements. Putnam VT American Government Income Fund 15 Statement of operations Year ended 12/31/15 Investment income Interest (including interest income of $9,900 from investments in affiliated issuers) (Note 5) $2,198,531 Total investment income Expenses Compensation of Manager (Note 2) 336,373 Investor servicing fees (Note 2) 60,589 Custodian fees (Note 2) 50,779 Trustee compensation and expenses (Note 2) 5,552 Distribution fees (Note 2) 96,263 Administrative services (Note 2) 2,271 Auditing and tax fees 51,572 Other 27,040 Total expenses Expense reduction (Note 2) — Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (1,643,672) Net realized loss on swap contracts (Note 1) (1,145,570) Net realized gain on futures contracts (Note 1) 655,847 Net realized gain on written options (Notes 1 and 3) 2,255,429 Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year (2,071,587) Net loss on investments Net decrease in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/15 12/31/14 Increase (decrease) in net assets Operations: Net investment income $1,568,092 $1,827,868 Net realized gain on investments 122,034 292,416 Net unrealized appreciation (depreciation) of investments (2,071,587) 1,745,146 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (1,137,700) (2,345,038) Class IB (818,965) (1,333,796) Increase (decrease) from capital share transactions (Note 4) (9,792,545) 1,612,753 Total increase (decrease) in net assets Net assets: Beginning of year 92,221,437 90,422,088 End of year (including undistributed net investment income of $1,381,653 and $1,772,549, respectively) The accompanying notes are an integral part of these financial statements. 16Putnam VT American Government Income Fund Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA­ 12/31/15­ $10.02­ .19­ (.22) (.23) —­ —­ $9.76­ $44,229­ .62­ 1.92­ 905 e 12/31/14­ 10.01­ .22­ .22­ .44­ (.43) —­ —­ 10.02­ 4.49­ 50,935­ .62­ 2.17­ 587 e 12/31/13­ 10.19­ .23­ (.25) (.16) —­ —­ 10.01­ 57,347­ .63­ 2.29­ 390 f 12/31/12­ 11.91­ .23­ (.01) .22­ (.33) (1.61) —­ 10.19­ 2.16­ 73,670­ .64­ 2.18­ 456 f 12/31/11­ 12.68­ .36­ .45­ .81­ (.51) (1.07) — g,h 11.91­ 7.09­ 85,901­ .61­ 2.97­ 361 f Class IB­ 12/31/15­ $9.99­ .16­ (.22) (.21) —­ —­ $9.72­ $35,862­ .87­ 1.67­ 905 e 12/31/14­ 9.97­ .19­ .23­ .42­ (.40) —­ —­ 9.99­ 4.31­ 41,287­ .87­ 1.89­ 587 e 12/31/13­ 10.15­ .20­ (.25) (.13) —­ —­ 9.97­ 33,075­ .88­ 2.04­ 390 f 12/31/12­ 11.87­ .20­ (.02) .18­ (.29) (1.61) —­ 10.15­ 1.85­ 41,454­ .89­ 1.94­ 456 f 12/31/11­ 12.64­ .32­ .45­ .77­ (.47) (1.07) — g,h 11.87­ 6.79­ 51,930­ .86­ 2.72­ 361 f a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Portfolio turnover includes TBA purchase and sale commitments. f Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % December 31, 2013 965% December 31, 2012 1,041 December 31, 2011 861 g Amount represents less than $0.01 per share. h Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. The accompanying notes are an integral part of these financial statements. Putnam VT American Government Income Fund17 Notes to financial statements 12/31/15 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2015 through December 31, 2015. Putnam VT American Government Income Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek high current income with preservation of capital as its secondary objective. The fund invests mainly in bonds and securitized debt instruments (such as mortgage-backed investments) that are obligations of the U.S. government, its agencies and instrumentalities and accordingly are backed by the full faith and credit of the United States (e.g., U.S. Treasury bonds and Ginnie Mae mortgage-backed bonds) or by only the credit of a federal agency or government-sponsored entity (e.g., Fannie Mae and Freddie Mac mortgage-backed bonds), and that have short- to long-term maturities. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. 18 Putnam VT American Government Income Fund The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk and for yield curve positioning. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearing-house guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure and for gaining exposure to specific sectors. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management Putnam VT American Government Income Fund19 will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $190,397 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $153,315 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred for an unlimited period and the carry forwards will retain their character as either short-term or long-term capital losses. At December 31, 2015, the fund had the following capital loss carryovers available, to the extent allowed by the Code, to offset future net capital gain, if any: Loss carryover Short-term Long-term Total $14,432,296 $— $14,432,296 Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from realized gains and losses on certain futures contracts, from unrealized gains and losses on certain futures contracts, from income on swap contracts and from interest only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $2,323 to decrease undistributed net investment income and $2,323 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $1,868,961 Unrealized depreciation (2,479,241) Net unrealized depreciation (610,280) Undistributed ordinary income 1,452,850 Capital loss carryforward (14,432,296) Cost for federal income tax purposes $112,115,174 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 35.8% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.550% of the first $5 billion, 0.500% of the next $5 billion, 0.450% of the next $10 billion, 0.400% of the next $10 billion, 0.350% of the next $50 billion, 0.330% of the next $50 billion, 0.320% of the next $100 billion and 0.315% of any excess thereafter. Putnam Management has contractually agreed, through April 30, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, 20Putnam VT American Government Income Fund investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.25% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.07% (0.10% prior to January 1, 2015) of the fund’s average daily net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $33,752 Class IB 26,837 Total $60,589 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were not reduced under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $54, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $96,263 Note 3 — Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $799,593,511 $777,786,294 U.S. government securities (Long-term) — — Total $ 799,593,511 $ 777,786,294 The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and polices approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Written swap option Written swap option Written option Written option contract amounts premiums contract amount premiums Written options outstanding at the beginning of the reporting period $76,063,350 $879,568 $36,000,000 $186,563 Options opened 1,037,710,645 6,094,375 177,000,000 1,052,813 Options exercised (116,858,500) (1,142,287) — — Options expired (408,876,550) (1,718,631) (36,000,000) (186,563) Options closed (458,810,920) (3,365,005) (156,000,000) (957,422) Written options outstanding at the end of the reporting period $129,228,025 $748,020 $21,000,000 $95,391 Putnam VT American Government Income Fund 21 Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/15 Year ended 12/31/14 Year ended 12/31/15 Year ended 12/31/14 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 496,166 $4,922,804 242,212 $2,413,513 1,105,325 $10,950,149 1,946,264 $19,400,942 Shares issued in connection with reinvestment of distributions 114,919 1,137,700 239,779 2,345,038 82,891 818,965 136,520 1,333,796 611,085 6,060,504 481,991 4,758,551 1,188,216 11,769,114 2,082,784 20,734,738 Shares repurchased (1,161,137) (11,486,112) (1,130,621) (11,280,286) (1,633,062) (16,136,051) (1,266,293) (12,600,250) Net increase (decrease) Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Money Market Liquidity Fund * $15,699,064 $9,090,174 $19,469,775 $9,900 $5,319,463 Totals * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 7 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $14,300,000 Purchased swap option contracts (contract amount) $189,400,000 Written TBA commitment option contracts (contract amount) (Note 3) $27,700,000 Written swap option contracts (contract amount) (Note 3) $194,700,000 Futures contracts (number of contracts) 200 Centrally cleared interest rate swap contracts (notional) $222,100,000 OTC total return swap contracts (notional) $36,300,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Interest rate contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized appreciation $1,095,591* Unrealized depreciation $1,506,266* Total * Includes cumulative appreciation/depreciation of futures contracts and/or centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. 22Putnam VT American Government Income Fund The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Interest rate contracts $(297,191) $655,847 $(1,145,570) $(786,914) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Interest rate contracts $172,614 $(36,161) $(33,152) $103,301 Total Putnam VT American Government Income Fund23 Note 8 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Merrill Lynch, Pierce, Fenner & Smith, Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. Inc. Total Assets: Centrally cleared interest rate swap contracts § $— $— $297,840 $— $— $— $— $— $297,840 OTC Total return swap contracts* # 1,048 2,072 — — 3,651 16,390 910 — 24,071 Futures contracts § — 31,297 31,297 Forward premium swap option contracts # — 111,404 — 111,404 Purchased swap options** # 43,738 64,275 — 53,717 116,836 8,037 — — 286,603 Purchased options** # — 72,390 — 72,390 Total Assets Liabilities: Centrally cleared interest rate swap contracts § — — 352,596 — 352,596 OTC Total return swap contracts* # — 23,098 — 5 728 5,923 930 — 30,684 Futures contracts § — Forward premium swap option contracts # — 110,254 — 110,254 Written swap options # 76,078 78,335 — 79,643 139,284 242 99,541 — 473,123 Written options # — 52,542 — 52,542 Total Liabilities $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $— $— $— $— $— $(78,563) $— Net amount $(31,292) $(35,086) $(54,756) $(25,931) $(19,525) $18,262 $— $31,297 * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. 24 Putnam VT American Government Income Fund Putnam VT American Government Income Fund 25 About the Trustees 26 Putnam VT American Government Income Fund *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2015, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Michael J. Higgins (Born 1976) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Vice President, Treasurer, and Clerk Vice President Officer, and Compliance Liaison Since 2010 Since 2004 Since 2004 Manager of Finance, Dunkin’ Brands Director of Trustee Relations, (2008–2010); Senior Financial Analyst, Old Putnam Investments and Steven D. Krichmar (Born 1958) Mutual Asset Management (2007–2008); PutnamManagement Vice President and Principal Financial Officer Senior Financial Analyst, Putnam Investments Since 2002 (1999–2007) Mark C. Trenchard (Born 1962) Chief of Operations, Putnam Investments and Vice President and BSA Compliance Officer Putnam Management Janet C. Smith (Born 1965) Since 2002 Vice President, Principal Accounting Officer, Director of Operational Compliance, Robert T. Burns (Born 1961) and Assistant Treasurer Putnam Investments and Putnam Vice President and Chief Legal Officer Since 2007 Retail Management Since 2011 Director of Fund Administration Services, General Counsel, Putnam Investments, Putnam Investments and Nancy E. Florek (Born 1957) Putnam Management, and Putnam PutnamManagement Vice President, Director of Proxy Voting and RetailManagement Corporate Governance, Assistant Clerk, and Susan G. Malloy (Born 1957) Associate Treasurer James F. Clark (Born 1974) Vice President and Assistant Treasurer Since 2000 Chief Compliance Officer Since 2007 Since 2016 Director of Accounting & Control Associate General Counsel, Putnam Services, Putnam Investments and Investments, Putnam Investment PutnamManagement Management, and Putnam Retail Management (2003–2015) The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. Putnam VT American Government Income Fund27 This page intentionally left blank. 28Putnam VT American Government Income Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2015, are available in the Individual Investors section of putnam.com and on the Securities and Exchange Commission’s [SEC] website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street Custodian John A. Hill London, England SW1A 1LD State Street Bank and Trust Company Paul L. Joskow Kenneth R. Leibler Marketing Services Legal Counsel Robert E. Patterson Putnam Retail Management Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 Independent Registered W. Thomas Stephens Public Accounting Firm PricewaterhouseCoopers LLP The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT American Government Income Fund29 This report has been prepared for the shareholders H500 of Putnam VT American Government Income Fund. VTAN/16 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees December 31, 2015	$44,636	$ — $6,871	$ — December 31, 2014	$43,166	$ — $4,766	$ — For the fiscal years ended December 31, 2015 and December 31, 2014, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $749,464 and $566,831 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
